Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the washing machine of claim 1 comprising, inter alia, a processor configured to: during a washing operation, control the driving device to rotate a drum so that the laundry is pressed on an inner circumferential wall of the drum by a centrifugal force, during washing operation, control the driving device to rotate a pulsator in a direction that is opposite to a rotation direction of the drum to collide the protrusion with the laundry pressed on the inner circumferential wall of the drum on an upper portion of the drum.  As discussed in Applicant’s specification at ¶¶ [0155]-[0159], the rotation of the drum and pulsator in opposite directions while the laundry is centrifugally stuck to the drum, the pulsator colliding with the laundry serves to increase “beating” or rubbing of the laundry to improve washing power and reduce a washing time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711